Citation Nr: 1117100	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-14 592	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an initial rating higher than 10 percent for right patellofemoral syndrome.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 2003 to December 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Board remanded the claim to update VA records and to afford the Veteran another VA examination as the record suggested a material change in the disability.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

During the appeal period, right patellofemoral syndrome is manifested by flexion to no less than 95 degrees with pain and extension to zero degrees without pain, or instability; from September 15, 2008, right patellofemoral syndrome is also manifested locking and effusion.


CONCLUSION OF LAW

During the appeal period, the criteria for an initial rating higher than 10 percent for right patellofemoral syndrome based on limitation of flexion have not been met; from September 15, 2008, the criteria for a separate 10 percent rating for locking and effusion as analogous to instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in August 2007 and February 2008.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for right patellofemoral syndrome, following the initial grant of service connection.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records and VA records.  The Veteran was afforded VA examinations in October 2007 and in July 2010.

After review of the reports of VA examinations, the Board finds the examinations were in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.   





As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).


Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The right knee disability is currently rated 10 percent by analogy to Diagnostic Code 5260 (limitation of flexion).  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.






Another potentially applicable Diagnostic Code for the knee disability is Diagnostic Code 5257 (instability).  Under Diagnostic Code 5257, the criteria for 10 percent rating is either slight recurrent subluxation or slight lateral instability.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.

Facts 

Since service, the Veteran has been service-connected for right patellofemoral syndrome, which has been rated 10 percent disabling by analogy to Diagnostic Code 5260 (limitation of flexion). 

On VA examination in October 2007, the Veteran complained of knee pain, which was worse with hiking and running, prolonged driving and using stairs.  He also experienced a popping sensation. Medication and physical therapy had provided limited intermittent relief.  

On physical examination, the knee appeared normal without swelling.  There was no evidence of crepitus or locking pain.  Flexion was to 140 degrees with pain.  Extension was to zero degrees without pain.  The results did not change after repetition or made worse by pain, fatigue, weakness, lack of endurance, or incoordination.  There was no evidence of ligament instability.  X-rays were read as normal. 

In his notice of disagreement, filed on September 15, 2008, the Veteran described  pressure in the right knee joint, which he thought might be fluid. 

VA records show that on March 30, 2009, the Veteran  complained of right knee pain and pressure and instability.  The pertinent findings were effusion and crepitus.  The Veteran was referred for a MRI to rule out a meniscal tear.  In May 2009, a MRI was suspicious for a small tear in the medial meniscus and a possible partial tear of the popliteus muscle.  




On VA examination in July 2010, the Veteran complained of knee instability, locking, pain, stiffness, weakness, and incoordination, but not of subluxation.   He described his response to therapy as poor.  There was no history of hospitalization or of surgery.   The Veteran stated that he had a flare-up about once a week.  The Veteran could walk more than a quarter mile, but less than a mile.

On examination, the Veteran had a normal gait.  There was evidence of abnormal weight bearing with a callus on the dorsum of the foot and by increased wear on the outside edge of the heel of the right shoe.  The examiner noted edema, tenderness, pain at rest, weakness, guarding of movement, crepitus, and locking.  There was no instability or subluxation.  While the examiner did not find evidence of a meniscus tear on the examination, he acknowledged that the MRI in May 2009 showed a tear in the medial meniscus and a possible partial tear of the popliteus muscle.  The McMurray's test of the right knee was positive.  Flexion of the right knee was to 95 degrees with pain and extension was to zero degrees, but with no additional limitations with repetition.  

The examiner noted that the Veteran was a student and he was not employed.  

Analysis

Before September 15, 2008, on VA examination in October 2007, flexion was to 140 degrees with pain and extension was to 0 degrees without pain.  There was no fatigue, weakness, lack of endurance, effusion, or locking.  Flexion to 140 degrees with pain does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.





Extension limited to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a separate rating of 10 percent for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

In the absence of evidence of subluxation or ligamentous laxity or locking and effusion, the criteria for a separate compensable rating under Diagnostic Code 5257 have not been met.  

In his notice of disagreement, filed on September 15, 2008, the Veteran described  pressure in the right knee joint, which he thought might be fluid.  

VA records show that in March 30, 2009, the Veteran complained of right knee pain and pressure and instability.  The pertinent findings were effusion and crepitus.  The Veteran was referred for a MRI to rule out a meniscal tear.  In May 2009, a MRI was suspicious for a small tear in the medial meniscus and a possible partial tear of the popliteus muscle.  On VA examination in July 2010, flexion was to 95 degrees with pain and extension was to 0 degrees without pain.   

Flexion limited to 95 degrees with pain does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45 and repetitive motion.

Extension limited to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a separate rating of 10 percent for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.



Additionally, the Board has considered the Veteran's statement in September 15, 2008, in which he described pressure in the right knee joint.  The Veteran is competent to describe symptoms of an injury.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  

Subsequently VA records in March 2009 confirmed the Veteran's belief that the pressure was fluid in the joint. And subsequent to that a MRI in May 2009 showed additional knee pathology, consisting of a possible tear in the medial meniscus and a possible partial tear of the popliteus muscle. 

The physical findings in March 2009, the MRI findings in May 2009, and findings on VA examination in July 2010 of edema (swelling or effusion) and locking and a positive McMurray's test (meniscal tear) of the right knee, objectively confirmed  the Veteran's subjective complaints, which he declared on his notice of disagreement in September 2008.  

As the Veteran's disability is already rated by analogy, it is permissible to rate the disability under a closely related condition in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the locking with joint effusion is analogous to slight instability of the knee under Diagnostic Code 5257 and warrants a separate 10 percent rating from September 15, 2008, when an increase in disability was first shown.   The locking and joint effusion however do not more nearly approximate or equate to moderate recurrent subluxation or moderate lateral instability for the next higher rating under Diagnostic Code 5257. 

The Veteran has argued that his disability will become worse in the future.  As the assignment of a rating reflects the current level of impairment only, the Veteran can always file a new claim for any future increase in disability.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the  disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of flexion and locking with joint effusion and pain, which is contemplated by the Rating Schedule under Diagnostic Codes 5257, 5260, and 5261, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

      (The Order follows on the next page.).






ORDER

During the appeal period, an initial rating higher than 10 percent for right patellofemoral syndrome based on limitation of flexion is denied. 

From September 15, 2008, a separate 10 percent for right patellofemoral syndrome as analogous to instability is granted, subject to the law and regulations, governing the award of a monetary benefit.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


